NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


ROBERT J. HOWELL, TERRY                     )
HOPPENJANS, and MYLES                       )
FRIEDLAND,                                  )
                                            )
              Appellants,                   )
                                            )
v.                                          )          Case No. 2D14-2298
                                            )
PASCO COUNTY and OUTLAW                     )
RIDGE, INC.,                                )
                                            )
              Appellees.                    )
                                            )

Opinion filed April 22, 2015.

Appeal from the Circuit Court for Pasco
County; Linda H. Babb, Judge.

Ralf Brookes, Cape Coral, for Appellants.

David Smolker, Jacob T. Cremer, and
Jessica S. Swann of Smolker, Barlett,
Schlosser, Loeb & Hinds, P.A., Tampa, for
Appellee Outlaw Ridge, Inc.

No appearance for Appellee Pasco County.


WALLACE, Judge.

              Outlaw Ridge, Inc., obtained a final summary judgment in its favor in an

action brought by Robert J. Howell, Terry Hoppenjans, and Myles Friedland (the Howell
parties). The Howell parties appealed the final summary judgment entered against

them in case number 2D14-893. After entry of the final summary judgment, the circuit

court entered an order taxing costs in favor of Outlaw Ridge and against the Howell

parties in the amount of $4431.65. In this case, the Howell parties challenge the cost

award in favor of Outlaw Ridge.

             This court has now reversed the final summary judgment in favor of

Outlaw Ridge and has remanded the case to the trial court for further proceedings.

Howell v. Pasco Cnty., 40 Fla. L. Weekly D762 (Fla. 2d DCA Mar. 27, 2015). Because

the underlying final summary judgment has been reversed, we reverse the award of

costs that is based on the reversed summary final judgment. See Carlow v. Blenman,

652 So. 2d 479, 480 (Fla. 2d DCA 1995); Mason v. Porsche Cars N. Am., Inc., 689 So.
2d 349, 349 (Fla. 5th DCA 1997).

             Reversed and remanded.



CASANUEVA and LaROSE, JJ., Concur.




                                          -2-